Argued April 10, 1946.
In this desertion and non-support proceeding the husband was ordered on June 8, 1945, to pay the sum of $35.00 per month for the support of his wife. One month later she filed a petition to show cause why *Page 59 
the order of support should not be increased. After a hearing and a finding that no change in the circumstances and conditions was shown, the court below dismissed the petition for increase. This appeal followed.
The respondent, 71 years of age and suffering from physical infirmities, receives $125.00 a month pension from the University of Pittsburgh, and has a very small income from royalties on books, etc.
A careful consideration of the questions raised by the appellant and a review of this record fails to convince us that we should disturb the action of the court below. The order is affirmed at appellant's costs.